SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST QUARTER OF 2015 RESULTS Rio de Janeiro – May 15, 2015 - (A free translation of the original in Portuguese). Petrobras announces today its consolidated results for the 1Q-2015 reviewed by independent auditors, stated in millions of Reais , prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras and Adjusted EBITDA in the 1Q-2015 were R$ 5,330 million and R$ 21,518 million, respectively. Key events R$ million Jan-Mar 2015 x 2014 (%) 4Q-2014 1Q15 X 4Q14 (%) 5,330 5,393 (1) Consolidated net income (loss) attributable to the shareholders of Petrobras (26,600) 120 2,803 2,531 11 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,799 − 21,518 14,349 50 Adjusted EBITDA 20,057 7 The Company reported net income of R$ 5,330 million in the 1Q-2015, mainly due to the following events compared to the 4Q-2014: · Diesel (5%) and gasoline (3%) price increases on November 7, 2014; · Lower cost of sales due to decreased crude oil and oil product import costs and volumes; · Lower export revenues, affected by a decrease in international crude oil prices (average Brent prices decreased by 29% in the 1Q-2015 compared to the 4Q-2014); · Decreased domestic oil product sales (10%) due to the seasonal consumption and lower economic activity; · R$ 5,621 million net finance expense in the 1Q-2015; · The Company reached a monthly average crude oil production record level of 672 thousand barrels per day in the pre-salt layer in the first quarter of 2015 (on April 11, 2015 the Company reached a crude oil production record level of 800 thousand barrels per day at the pre-salt layer); and · Production start-up of P-61 platform in Papa-Terra field in the Campos Basin and of the early production system in Búzios field (Santos Basin), as well as the production start-up of Hadrian South field in ultra-deep waters of the Gulf of Mexico. In the 1Q-2015, a 20.8% depreciation of the Real against the U.S. dollar affected our consolidated statement of income, shareholders’ equity and indicators. However, this effect did not materially impact our net cash flows, as set forth below: Consolidated statement of income, shareholders’ equity and indicators items R$ million Consolidated statement of income (revenues, costs, operating expenses and finance expense) 1,426 decrease Cash and cash equivalents held abroad 9,788 increase Debt denominated in foreign currency 55,110 increase Cash flow hedge accounting (shareholders’ equity) 18,137 decrease Net debt/Adjusted EBITDA ratio 0.64X increase Leverage 4.5pp increase Comments from the CEO Page 2 Financial and Operating Highlights Page 3 Appendix Page 24 1 Comments from the CEO Mr. Aldemir Bendine Dear Shareholders and Investors, During the first quarter of 2015 we reached an operating income of R$ 13.3 billion and an adjusted EBITDA of R$ 21.5 billion, an increase of 76% and 50%, respectively, when compared to the first quarter of 2014. This result is mainly explained by the higher oil production, higher fuel sales margins in Brazil and lower production taxes and imports. Our net income decreased 1% relative to the first quarter of 2014, mainly as a result of the exchange rate devaluation in the period. We are working to maintain our financial and economic performances at high levels. In previous opportunities, I have mentioned that our goal is to develop a profitable Company, with excellence in Corporate Governance, and that is able to efficiently utilize its assets to generate the highest value to shareholders and investors. With that in mind, we are preparing a new business plan that will outline our vision for the future of Petrobras. An important element of this plan is the deleveraging of the Company. We intend to accomplish it gradually, respecting the existing contracts and establishing a balance with the production growth. Finally, I would like to once again congratulate the Company´s employees, the ones responsible for another “OTC Distinguished Achievement Award for Companies, Organizations, and Institutions”, the most important international offshore industry award. Such recognition proves that Petrobras has the necessary expertise, technology and resources for the construction of a company that aims at creating maximum value in its operations. Aldemir Bendine, CEO. 2 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators Jan-Mar 4Q-2014 1Q15 X 4Q14 (%) 2015 x 2014 (%) 85,040 (13) Sales revenues 74,353 81,545 (9) 22,015 2 Gross profit 22,410 19,163 17 (32,826) 141 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 13,335 7,577 76 (1,814) (210) Net finance income (expense) (5,621) (174) (3130) (26,600) 120 Consolidated net income (loss) attributable to the shareholders of Petrobras 5,330 5,393 (1) (2.04) 120 Basic and diluted earnings (losses) per share 1 0.41 0.41 − 127,506 (1) Market capitalization (Parent Company) 125,807 199,739 (37) 26 4 Gross margin (%) 30 23 7 (39) 57 Operating margin (%) 2 18 9 9 (31) 38 Net margin (%) 7 7 − 20,057 7 Adjusted EBITDA 3 21,518 14,349 50 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes by business segment 4,055 21 . Exploration & Production 4,887 16,246 (70) (32,185) 129 . Refining, Transportation and Marketing 9,346 (7,420) 226 459 358 . Gas & Power 2,102 631 233 (57) 21 . Biofuel (45) (66) 32 669 28 . Distribution 853 757 13 (2,776) 115 . International 404 454 (11) (4,478) 6 . Corporate (4,212) (3,379) (25) 24,598 (27) Capital expenditures and investments 17,843 20,584 (13) 76.27 (29) Brent crude (US$/bbl) 53.97 108.22 (50) 2.54 13 Average commercial selling rate for U.S. dollar 2.87 2.37 21 2.66 21 Period-end commercial selling rate for U.S. dollar 3.21 2.26 42 8.4 12 Variation of the period-end commercial selling rate for U.S. dollar (%) 20.8 (3.4) 24 11.22 1 Selic interest rate - average (%) 12.19 10.40 2 Average price indicators 228.81 (3) Domestic basic oil products price (R$/bbl) 221.25 227.46 (3) Domestic Sales Price 66.49 (35) . Crude oil (U.S. dollars/bbl) 4 43.40 98.02 (56) 45.54 (11) . Natural gas (U.S. dollars/bbl) 40.76 47.33 (14) International Sales Price 73.66 (21) . Crude oil (U.S. dollars/bbl) 58.40 84.18 (31) 22.26 1 . Natural gas (U.S. dollars/bbl) 22.40 23.28 (4) 1 Basic and diluted earnings (losses) per share calculated based on the weighted average number of shares. 2 Operating margin calculated based on net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes. 3 EBITDA + share of earnings in equity-accounted investments and impairment. 4 Average between the exports prices and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 3 FINANCIAL AND OPERATING HIGHLIGHTS RESULTS OF
